Citation Nr: 1527723	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 

FINDING OF FACT

Evidence obtained since an unappealed December 2009 rating decision that denied service connection for bilateral hearing loss is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A letter dated in July 2012 informed the Veteran that new and material evidence was required to reopen his claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  However, more recently VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  The July 2012 letter generally notified the Veteran of how to reopen the claim and the types of evidence necessary to establish entitlement to service connection and also provided generalized notice as to how disability ratings and effective dates are assigned and of the division of responsibility between the Veteran and VA for obtaining that evidence.  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  In a claim to reopen, VA's responsibility extends to requesting relevant evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  The RO has obtained copies of the service treatment records and VA treatment records.  The Veteran has not indicated that there is additional evidence for VA to obtain.  VA does not have a duty to obtain a medical opinion if the claim is not reopened.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Since no new and material evidence has been submitted in conjunction with the claim, a new medical opinion is not required.  Thus, VA has satisfied the duty to assist the Veteran.

Given these facts, it appears that all available records have been obtained and all necessary development has been undertaken.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss by a December 2009 rating decision.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the denial and no new and material evidence pertinent to his hearing loss was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the December 2009 rating decision denial of service connection for bilateral hearing loss is final.  38 C.F.R. § 3.104(a).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran first submitted a claim for service connection for bilateral hearing loss in September 2009.  He asserted that his hearing loss was due to his exposure to jet and propeller aircraft noise while working the flight line at Clark Air Force Base in the Philippines.

The evidence of record prior to the December 2009 final rating decision included the service treatment records (STRs).  These records included the Veteran's June 1966 entry examination report and his April 1970 discharge examination report.  These showed the Veteran to have normal hearing in both ears based on audiometric testing.  The STRs contain no complaints of hearing loss, tinnitus or any other ear problems.  

The VA outpatient notes of record in December 2009 include an April 2005 note in which the Veteran denied having any hearing problems.  

Also of record in December 2009 was a November 2009 VA examination report.  The Veteran reported to the VA audiologist that he was exposed to aircraft turbine noise during his service while on the flight line in the Philippines.  He stated that he was provided hearing protection devices but did not wear them all of the time.  He reported civilian employment that included car sales, driving a truck, managing an irrigation store, and 14 years of sawing metal.  He stated that hearing protection was used (at his civilian jobs).  

The November 2009 VA audiometric testing revealed the Veteran to have severe high frequency sensorineural hearing loss in both ears.  The VA audiologist noted that the Veteran's STRs showed normal pure tone hearing thresholds at separation from active duty in 1970 and noted that the Veteran had a history of occupational noise exposure with the use of hearing protection devices.  The VA audiologist opined that the Veteran's hearing loss was less likely than not due to the Veteran's active duty noise exposure during his flight line work.  

The evidence received since the December 2009 rating decision includes a June 2012 VA audiology report which indicates that the Veteran has bilateral hearing loss.  Although this record is new, it is not material to the Veteran's claim.  It is duplicative of the VA records dated prior to December 2009.  The June 2012 report confirms that the Veteran currently has bilateral hearing loss but provides no indication that the current bilateral hearing loss is related to service.  Evidence of hearing loss that meets the criteria set forth in 38 C.F.R. § 3.385 was already of record at the time of the December 2009 decision. 

VA outpatient treatment records received since the December 2009 final rating decision do not contain any reference to the etiology of the Veteran's bilateral hearing loss and are thus not material to the Veteran's claim.

The newly obtained evidence also includes the Veteran's statements.  The Veteran asserted in July 2012 that his high range hearing loss was due to his working on a flight line for 3.5 years in service.  The Board notes that the Veteran's assertions that his hearing loss is due to in-service noise exposure is duplicative of the Veteran's assertions made prior to the December 2009 final rating decision.  Consequently the Veteran's statements regarding noise exposure during service is considered cumulative and is not material to the Veteran's claim.  

The Veteran also asserted that his recent (June 2012) VA hearing test indicates that he has a significant high range hearing loss.  He maintains that his high range hearing loss was not considered when his original claim was denied.  The Board finds the Veteran's assertion to be incorrect.  The Veteran's November 2009 VA audiometric examination also revealed the Veteran to have severe high frequency hearing loss and such was considered by the VA audiologist in her opinion, and by the RO in the final December 2009 rating decision.

In September 2012 the Veteran asserted that the STRs shows a shift in loss of hearing as a result of exposure to jet engine noise.  As noted above the auditory thresholds measured upon entry to service and upon exit from service were of record at the time of the final RO denial and did not show hearing loss.  Furthermore, auditory thresholds recorded during service were considered by the November 2009 VA audiologist when she opined that the Veteran's current bilateral hearing loss is unrelated to service.  

In October 2013 the Veteran claimed that he lost his high frequency ranges of hearing by working close to operating aircraft during his 3.5 years of service and noted that his high range hearing acuity was not tested during service.  He asserted that because of the lack of measurement of higher frequencies during service VA cannot prove that loss of high frequency ranges of hearing acuity did not happen during military service.  The Board notes that VA only considers auditory frequencies between 500 and 4000 Hertz in determining whether a veteran is entitled to service connection for hearing loss.  See 38 C.F.R. § 3.385.  The auditory testing during service as well as the post service VA audiology testing measured the Veteran's hearing acuity in that range.  Furthermore the Veteran's assertion is considered to be of no probative value as a determination as to whether the Veteran developed hearing loss in frequencies higher than 4000 Hertz during service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's assertions regarding hearing loss in very high frequencies during service is not material to the claim.  

The December 2009 rating decision denied the Veteran's claim for service connection for bilateral hearing loss on the basis that hearing loss was not shown during service and on the basis that there was no evidence that the current bilateral hearing loss was caused by service.  The evidence received since the final rating decision also fails to provide any new evidence indicating that the Veteran's current bilateral hearing loss is related to service, or indicating that the Veteran was diagnosed with hearing loss during service or within a year of discharge from service.  In short, the newly obtained evidence merely confirms that the Veteran currently has bilateral hearing loss and provides no credible and competent evidence linking the Veteran's current bilateral hearing loss to service.

For the foregoing reasons, the evidence received since December 2009 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral hearing loss, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


 
ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for bilateral hearing loss is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


